CHERRY, J.,
Concurring, April 1, 2002 — The facts of this case have been recited in the majority’s decision and need not be restated here. As was indicated in the opinion, our courts are divided on the pedestrian issue as it pertains to the limited tort option of the Pennsylvania Motor Vehicle Financial Responsibility Law. Therefore it seems prudent that this issue be fully addressed in order that a definitive conclusion replace the differing schools of thought that have developed throughout the Commonwealth.
The purpose here is not to legislate from the bench. Rather, the goal is to determine and uphold the legislative intent espoused by our lawmakers through the statutes. To this end, as President Judge Kleinfelter thoroughly explained, it is not logical to assume a result that would deny full tort coverage to persons wholly unconnected to an automobile. The MVFRL begs a conclusion that pedestrians simply are not to be included within the perimeters of the statute.
In support of this conclusion and in addition to the reasoning found in Judge Kleinfelter’s opinion, the language of the statute is replete with references and verbiage indicating the election of tort options is meant for cases involving motor vehicles and other operators of motor vehicles, but not pedestrians. For example, the insurance policies mentioned in the statute all pertain to private passenger motor vehicle liability. The very fact that one must obtain motor vehicle insurance and choose one of the options implies that contemplated coverage will deal with accidents between drivers of motor vehicles.
*18Even the legislature has opined a desire to ordain the full tort option as the default option as evidenced by the following quote:
“With respect to which tort option shall apply in any given case, Representative Hayden, who supported enactment of the 1990 amendments to the MVFRL, stated that, ‘in virtually every circumstance where there is a question about [which] coverage will apply, there is a conscious attempt to rule in favor of the full tort alternative.’ House Legislative Journal page 214, February 7, 1990.” Berger v. Rinaldi, 438 Pa. Super. 78, 88, 651 A.2d 553, 557 (1994).
It seems disingenuous to favor the full tort option when possible, but at the same time hold a pedestrian to a limited tort election. Granted, the decedent here was an insured under his father’s limited tort option motor vehicle insurance. This court would have no trouble in holding a minor to his adult parent’s limited tort election if the minor were the operator of a motor vehicle or even a passenger in a motor vehicle at the time of an accident. However, in this case, the injured was not an operator of, nor was he a passenger in, a motor vehicle at the time of the accident.
The answer to this dilemma could be simply that the legislative branch of the Commonwealth, by omitting the term pedestrian from the statute, thought it obvious that pedestrians were to be omitted from consideration when dealing with the MVFRL. The omission of the word “pedestrian” from the MVFRL is telling in that it may very well mean that pedestrians are not included in the mechanics of the statute.
*19Further examination of the MVFRL, specifically section (b)(2), declares “the insured is bound by the tort option of the policy associated with the private passenger motor vehicle in which the insured is an occupant at the time of the accident.” 75 Pa.C.S. §1705(b)(2). (emphasis added) Moreover, “[a] basic tenant of statutory construction is to afford the words of a statute their plain meaning.” Carlino v. Bartley, 49 D.&C.4th 1, 6 (2000) (citing 1 Pa.C.S. § 1903(a)). Thus we have examples of the statute referring to motor vehicles and occupants of motor vehicles, but not pedestrians. The logical conclusion is that a pedestrian, wholly unattached to a motor vehicle whether as owner, operator, passenger, or any other type of occupant, is not contemplated to fall within the purview of the MVFRL.
The judiciary is simply not empowered to insert words or phrases into the statutes promulgated by the legislature, and we will not do so in this case. As our Supreme Court has instructed, “[i]n construing a statute, the court must ascertain and give effect to the legislative intention as expressed in the language of the statute, and cannot, under its powers of construction, supply omissions in a statute, especially where it appears that the matter may have been intentionally omitted.” Kusza v. Maximonis, 363 Pa. 479, 482, 70 A.2d 329, 331 (1950). Notwithstanding the court’s place in determining or interpreting legislative intent, circumstances may arise where it may be necessary to add an explanatory word or two. However, any additional words or phrases cannot alter the scope of the statute. O’Donoghue v. Laurel Savings Association, 556 Pa. 349, 357, 728 A.2d 914, 917 (1999), citing Kusza v. Maximonis, supra. Reading the statute so *20as to contain the word “pedestrian” certainly alters the scope of the statute in that the statute would be judicially expanded to include not only accidents between drivers of motor vehicles and other drivers, but also accidents between motor vehicles and pedestrians.
Perhaps the legislature will see fit to address this omission, but that act is for that governmental body on another day. I concur with Judge Kleinfelter’s opinion in this case in both the decision and in the reasoning.